Case 9:20-cv-00061-RC-ZJH Document 21 Filed 10/30/20 Page 1 of 3 PageID #: 80



                          **NOT FOR PRINTED PUBLICATION**
                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION


MAR ALAN PRIEST                                   §

VS.                                               §                CIVIL ACTION NO. 9:20-CV-61

SERGIO J. PEREZ, JR., et al.,                     §

                  MEMORANDUM OPINION AND ORDER
  OVERRULING OBJECTIONS AND ACCEPTING REPORT AND RECOMMENDATION
       Plaintiff, Mark Alan Priest, an inmate confined at the Polunsky Unit with the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil

rights action pursuant to 42 U.S.C. § 1983 against defendants Sergio J. Perez, Jr., Taliesin R. Stern,

Christina M. Norris, Terra N. Maxie, and Brandy L. Mosley.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends dismissing plaintiff’s official capacity claims against all the

defendants and individual claims against defendants Perez, Mosley and Norris (docket entry no. 4).

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the records, and pleadings. Plaintiff filed

an amended complaint on April 28, 2020 (docket entry no. 9). To the extent plaintiff intended to

assert Objections to the Report and Recommendation, this requires a de novo review of the

objections in relation to the pleadings and applicable law. See FED. R. CIV. P. 72(b).

       The Magistrate Judge recommended plaintiff’s claims against defendant Perez be dismissed

as plaintiff failed to plead his personal involvement. In his Amended Complaint, plaintiff pleads

sufficient facts to allege the personal involvement of defendant Perez. Plaintiff alleges defendant

Perez knew the officer’s report was fraudulent and upgraded the report to a major disciplinary case
Case 9:20-cv-00061-RC-ZJH Document 21 Filed 10/30/20 Page 2 of 3 PageID #: 81



against plaintiff in retaliation for plaintiff asserting he would file a grievance against the reporting

officer. Plaintiff’s claims against defendant Perez should proceed.

       As to defendant Mosley, plaintiff continues to assert she violated plaintiff’s constitutional

rights as counsel substitute when she failed to include plaintiff’s statement on the report, failed to

call him as a witness and failed to request his attendance at the disciplinary hearing. As outlined by

the Magistrate Judge, however, plaintiff cannot maintain a § 1983 action against defendant Mosley

based on her action as counsel substitute. A counsel substitute representing an inmate in prison

disciplinary proceedings does not act under color of state law for purposes of claims brought under

§ 1983. Banuelos v. McFarland, 41 F.3d 232, 234 (5th Cir. 1995). Consequently, plaintiff is unable
to show one of the two essential elements necessary to state a civil rights claim. Adickes v. Kress,

398 U.S. 144, 149 (1970) (two elements are necessary for recovery in this type of suit: (1) the

plaintiff must show the defendant deprived him of a right secured by the Constitute and laws of the

United States; (2) the plaintiff must show the deprivation was committed under color of law, usually

by a state official or a private individual in conspiracy with such an official). Plaintiff’s claim

against defendant Mosley lacks an arguable basis in law and is frivolous. Neitzke v. Williams, 490

U.S. 319, 325 (1989).

       Finally, plaintiff states in his amended complaint he wishes to voluntarily dismiss his claims

against defendant Norris. Plaintiff has an absolute right to dismiss his claims pursuant to Federal

Rule of Civil Procedure 41(a).

                                               ORDER

       Accordingly, plaintiff’s claims against defendant Perez will proceed. The findings of fact

and conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate Judge

is PARTIALLY ACCEPTED to the extent it recommends dismissal of plaintiff’s official capacity




                                                   2
Case 9:20-cv-00061-RC-ZJH Document 21 Filed 10/30/20 Page 3 of 3 PageID #: 82



claims and claims against defendant Norris and Mosley in their individual capacity. A Partial

Judgment will be entered in accordance with the recommendations of the Magistrate Judge.

              So ORDERED and SIGNED, Oct 30, 2020.


                                                              ____________________
                                                              Ron Clark
                                                              Senior Judge




                                              3
